DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Second Office Action Non-Final Rejection on the merits. 
Claim(s) 1-15 is/are currently pending and considered below.

Examiner’s Note
The petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on October 26, 2020, is granted on February 24, 2021. 
Accordingly, The Non-Final Office Action first mailed on April 16, 2020, is dispatched again herewith, and the period for reply is reset (to three months from the mailing date of this communication).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“case”, claim 1, 11, and 15; and
“conveyor”, claim 7

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartness (US 4,835,946 A).
Regarding claim 1, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
two or more airbags adapted to be positioned above the case (bladders 88/88a/88b, see Figs. 16-18);
a manifold connecting the airbags (series of tees directly above airbags in Fig. 10);
a vacuum reservoir (122) positioned in fluid communication with the manifold (Fig. 10); and
a supply of compressed gas positioned in fluid communication with the manifold (Fig. 10, “AIR SUPPLY IN”). 
Regarding claim 6, Hartness discloses the case packing apparatus of claim 1 further comprising: a vacuum pump (120) connected with respect to the vacuum reservoir (120 connected to 122; see Fig. 10). 
Regarding claim 7, Hartness discloses the case packing apparatus of claim 1 further comprising: a conveyor for conveying articles toward the case (Conveying means A, Fig. 1; see col. 7 lines 8-21). 
Regarding claim 8, Hartness discloses the case packing apparatus of claim 1 further comprising: a feedback line positioned between the manifold and the supply (combination of high pressure regulator 116 and the low pressure regulator 124 works together to provide pressure feedback of the manifold to the air supply in; therefore, the fluid communication doubles as a feedback line). 
Regarding claim 9, Hartness discloses the case packing apparatus of claim 1 wherein the vacuum reservoir includes a greater air volume than the manifold (one having ordinary skill in the art would understand a “reservoir” to have greater volume than that of a manifold connected to the reservoir via a valve; as such, the limitation is both anticipated under 35 U.S.C. 102 and obvious under 35 U.S.C. 103). 
Regarding claim 10, Hartness discloses the case packing apparatus of claim 1 wherein the airbags are positioned in parallel relative to each other (Figs. 10 & 16). 
Regarding claim 15, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
two or more airbags adapted to be positioned above the case (bladders 88/88a/88b, see Figs. 16-18);
a vacuum reservoir (122) positioned in fluid communication with the airbags (Fig. 10);  and
a supply of compressed gas positioned in fluid communication with the airbags (Fig. 10, “AIR SUPPLY IN”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartness in view of Eshima (US 2013/0102772 A1) and GELISIM (http://gelisimvalf.com.tr/en/use-advantages-and-disadvantages-of-valves/ ; article titled “Use Advantages and Disadvantages of Valves”, posted 23 April 2013).
Regarding claim 2, Hartness discloses the case packing apparatus of claim 1 further comprising: a valve (V1) positioned between the vacuum reservoir and the manifold (Fig. 10).
Hartness does not explicitly disclose wherein the valve is one of a diaphragm valve, a spool valve, a ball valve and a butterfly valve. 
However, Eshima teaches that a diaphragm valve is used as a valve to connect the vacuum and the input line (“Also, with respect to the valves used to open and close the various gas, vacuum and input lines, many types of valves may be used such as, for example, ball valves, butterfly valves, globe valves, gate valves, diaphragm valves, check valves, and the like.” [0180]).
Furthermore, GELISIM discloses the advantages of using a diaphragm valve, specifically in industry that deals with food (“7. Due to the isolation of the fluid from the bonnet group, it prevents microbe contamination to the environment.  Due to this, it is hygienic for sectors like the food sector, pharmaceuticals sector and beer industry.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve, as disclosed by Hartness, to be a diaphragm valve, as taught by Eshima and GELISIM, with the motivation to “prevent microbe contamination to the environment”.

Regarding claim 3, modified Hartness discloses the case packing apparatus of claim 2 wherein the valve comprises a diaphragm valve (as modified in claim 2 analysis). 
Regarding claim 4, modified Hartness discloses the case packing apparatus of claim 3 further comprising: a check valve positioned between the diaphragm valve and the manifold (check valve symbol 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 located between V1 and the manifold, Fig. 10). 
Regarding claim 5, modified Hartness discloses the case packing apparatus of claim 4 further comprising: a solenoid valve (electrical solenoid valve V2) positioned between the diaphragm valve, the supply and the vacuum reservoir (Fig. 10). 

Regarding claim 11, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
a conveyor for conveying articles toward the case (Conveying means A, Fig. 1; see col. 7 lines 8-21);
two or more airbags positioned above the case (bladders 88/88a/88b, see Figs. 16-18);;
a manifold connecting the airbags (series of tees directly above airbags in Fig. 10);
a vacuum reservoir (122) positioned in fluid communication with the manifold (Fig. 10);
a vacuum pump connected with respect to the vacuum reservoir;
a supply of compressed gas positioned in fluid communication with the manifold (Fig. 10, “AIR SUPPLY IN”);
a valve (V1) positioned between the vacuum reservoir and the manifold (Fig. 10); and
a check valve positioned between the valve and the manifold (check valve symbol 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 located between V1 and the manifold). 
	Hartness does not explicitly disclose the valve to be a diaphragm valve. 
Eshima teaches that a diaphragm valve is used as a valve to connect the vacuum and the input line (“Also, with respect to the valves used to open and close the various gas, vacuum and input lines, many types of valves may be used such as, for example, ball valves, butterfly valves, globe valves, gate valves, diaphragm valves, check valves, and the like.” [0180]).
Furthermore, GELISIM discloses the advantages of using a diaphragm valve, specifically in industry that deals with food (“7. Due to the isolation of the fluid from the bonnet group, it prevents microbe contamination to the environment.  Due to this, it is hygienic for sectors like the food sector, pharmaceuticals sector and beer industry.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve, as disclosed by Hartness, to be a diaphragm valve, as taught by Eshima and GELISIM, with the motivation to “prevent microbe contamination to the environment”.

Regarding claim 12, modified Hartness discloses the case packing apparatus of claim 11 further comprising: a solenoid valve (electrical solenoid valve V2) positioned between the diaphragm valve, the supply and the vacuum reservoir (Fig. 10). 
Regarding claim 13, modified Hartness discloses the case packing apparatus of claim 11 further comprising: a feedback line positioned between the manifold and the supply (combination of high pressure regulator 116 and the low pressure regulator 124 works together to provide pressure feedback of the manifold to the air supply in; therefore, the fluid communication doubles as a feedback line). 
Regarding claim 14, modified Hartness discloses the case packing apparatus of claim 1 wherein the vacuum reservoir includes a greater air volume than the manifold (one having ordinary skill in the art would understand a “reservoir” to have greater volume than that of a manifold connected to the reservoir via a valve; as such, the limitation is both anticipated under 35 U.S.C. 102 and obvious under 35 U.S.C. 103).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan "Aiden" Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (469) 295-9270.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731